Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendments filed February 9, 2022.
The amendments filed have been accepted and are hereby entered.
Claims 1, 3-4, 9-11, 13, 15-17, and 19-20 have been amended.
Claims 6 and 7 are canceled.
No claims have been added.
Claims 1-20 are pending and claims 1-5 and 8-20 have been examined.
This action is Non-Final.










ACKNOWLEDGMENT OF ISSUES RAISED BY THE APPLICANT
Response to Amendment
The 35 U.S.C. §112(a) rejections of claims 1-20 directed to “wherein the electronic message includes instructions to present the interactive interface elements via a second application executing on the second user device … resource accessible via an interactive interface element activatable at a second user device” are withdrawn in view of the claim amendments received February 9, 2022. 

The 35 U.S.C. §112(b) rejections of claims 1-20 directed to “interactive interface element” are withdrawn in view of the claim amendments received February 9, 2022. 

The 35 U.S.C. § 103 rejection of claims 1-20 are withdrawn in view of amendments received February 9, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention (See MPEP §2106). 

Specifically, claims 1, 13, and 17 recites “creating, by the one or more processors associated with the payment transfer system, a second account for the second user […]  wherein creating the second account includes associating the second account with the identifier of the second user based at least on the customized resource having been customized based on the user input”. Examiner notes Page 16, line 22 – Page 188, line 19 of Applicant-filed Specification (Corresponding to ¶¶66-74 of PG Pub) is indicated on page 13 of Applicant Remarks as the supporting disclosure, states (in relevant parts):

[¶66] “if the system receives data indicating the recipient engaged with the response email, e.g., the recipient follows a link, […] the recipient can simultaneously redeem […] the payment amount and create an account with the system […] the resource can be customized to the recipient email address. [¶68] the system can create a user account at the system for the recipient. The user account can be associated with the recipient email address. [¶69] The link, which is customized to the recipient, can be encoded with the […] recipient email address, or can be encoded with an identifier that refers to the sender and recipient email addresses. [¶74] Upon receiving an indication that a recipient engages with the button 516, the payment service system can create an account for the recipient and invoice the payment amount, as described above in reference to Fig. 4”. 


    PNG
    media_image1.png
    714
    370
    media_image1.png
    Greyscale


In view of such disclosure, Examiner fails to see how one of ordinary skill in the art would be apprised as to how the aforementioned citations relied upon by Applicant are written support showing Applicant possession for claimed invention, particularly because the aforementioned disclosure does not reflect that Applicant contemplated “the customized resource having been customized based on the user input” as a basis for “creating […] a second account”, and instead states that selection of a link (e.g., interactive interface element) generated via square (e.g., Fig. 5a) can result in account creation, or can be created via steps mirroring Fig. 4. Examiner fails to see how this is a form of “creating a second account based at least on the customized resource having been customized based on the user input”, where the user input is understood to be prior input of the first user in requesting a payment transfer. The claim limitations noted herein define the invention by “merely specifying a desired result”, such that the specification fails to “sufficiently identify how a function is performed or the result is achieved” (MPEP §2163.03). Similarly, the figures of Applicant’s disclosure (including 5A and 5B) fail to show, to one of ordinary skill in the art, that the invention as defined by claim limitations in question (above) was contemplated by Applicant, and are merely specifying the desired result, without describing as to how second account creation is “based at least on the customized resource having been customized based on the user input”. 

See MPEP §2163.03 (“An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).”).

Claims 2-5, 8-12, 14-16, and 18-20 are rejected by virtue of dependency upon the aforementioned parent claims rejected under 112(a) (above). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Based upon consideration of all relevant factors with respect to the claims as a whole, claims 1-5 and 8-20 are determined to be directed to an abstract idea. The Examiner has identified system claim 17 as the claim that represents the claimed invention for analysis and is analogous to method claim 1 and non-transitory computer readable medium of claim 13 (i.e., same rationale of claim 17 (below), is similarly applied to claims 1 and 13 (mutatis mutandis)). The rationale for the aforementioned determination of patent ineligibility under 35 USC §101 is explained below:

With respect Step 1 of 2019 PEG analysis, the claims are either directed to a system, method, or product of manufacture, which are statutory categories of invention (Step 1 of 2019 PEG analysis: YES).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              

With respect Step 2A Prong I of 2019 PEG analysis, claims 1-5 and 8-20 recite as a whole a method of organizing human activity because the claims recite a method of (additional elements emphasized in bold1 are considered to be parsed from the remaining elements which are reciting the abstract idea): 

A server [associated with] a payment transfer system comprising: 
one or more processors; 

and one or more non-transitory computer-readable storage media [in communication with] the one or more processors and comprising instructions executable [by] the one or more processors [to configure the] one or more processors to perform operations comprising:


receiving, [by] one or more processors and a payment transfer system [and] from a first application [executing on] a first user device associated with a first user, a user input for a payment transfer of a payment amount, 

wherein the user input includes an identifier associated with a second user and the payment amount to be transferred from the first user to the second user, 

wherein the first user is associated with a first account that is associated with the payment transfer system (service); 

configuring, by the one or more processors associated with the payment transfer system [and] based on receiving the user input, a customized resource2 associated with the payment transfer system,

wherein [the customized resource] is accessible via an interactive interface element activatable at a second user device associated with the second user, and the customized resource is customized based at least on the user input; 

sending, by the one or more processors [associated with the] payment transfer system, (a) electronic message associated with the payment transfer to the second user device, 

electronic [message] enabling the second user device to present the interactive interface element;

 [based on] receiving, from the second user device, an indication of interaction with the interactive interface element presented based on the electronic message, 

sending, by the one or more processors [associated with the] payment transfer system, information to the second user device for presenting the customized resource, 

the customized resource configured to receive information, from the second user, for claiming the payment amount; 

receiving, by the one or more processors [associated with the] payment transfer system and via the customized resource, the information for claiming the payment amount; 

and based at least in part on determining that the second user does not have an account associated with the payment transfer system, creating, by the one or more processors associated with the payment transfer system, a second account for the second user based on the information received for claiming the payment amount, 

wherein creating the second account includes associating the second account with the identifier of the second user based at least on the customized resource having been customized based on the user input,

and wherein the payment amount is transferred, via the payment transfer system (service), from the first account to the second account.  

Under broadest reasonable interpretation, these are. These are commercial interactions of creating of financial accounts for completing payment transfers between individuals). Thus, the claim recites an abstract idea (Step 2A Prong I: Yes).

Addressing Step 2A Prong II of 2019 PEG analysis, this judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the generic server associated with payment transfer system, generic processors, generic non-transitory computer-readable storage media, generic user device running generic first application, generic interactive interface element (e.g., URL links), and generic second user device, (See MPEP 2106.05(f)), such that it amounts to no more than mere instructions to implement the abstract idea by adding the words “apply it” (or an equivalent). Simply implementing the abstract idea on the aforementioned generic hardware / software – which are claimed at a high degree of generality - is not a practical application of the abstract idea. Furthermore, the sending/receiving of electronic messages/input data is adding insignificant extra-solution activity to the judicial exception (See MPEP 2106.05(g)). Additionally, enabling a recipient (e.g., second) user device to present an interactive interface element (e.g., Universal Resource Locator – i.e., Link) via sending an electronic message is also adding insignificant extra-solution activity to the judicial exception, and is further noted to be nominally related to the invention, and merely a selection of a particular data source (See MPEP 2106.05(g)). Accordingly, when considered separately and as an ordered combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. (Step 2A Prong II: NO, the additional claimed elements are not integrated into a practical application).

Addressing Step 2B of 2019 PEG analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously discussed, the claims as a whole merely describe how to generally apply the generic server associated with payment transfer system, generic processors, generic non-transitory computer-readable storage media, generic user device running generic first application, generic interactive interface element, and generic second user device, (See MPEP 2106.05(f)), such that it amounts to no more than mere instructions to implement the abstract idea by adding the words “apply it” (or an equivalent). For the step of the server sending/receiving messages/input data that was previously considered extra-solution, this has been further evaluated here and determined to be well-understood, routine, and conventional activity in the field. The specification does not provide any indication that claimed sending / receiving is performed by anything other than a generic form of data transmission, and the OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) court decisions (MPEP 2106.05 (d)(II)) indicate that a computer merely sending/receiving information over a network is well-understood, routine, and conventional function when claimed at a high level of generality, (as the case is here). For the step of enabling a recipient (e.g., second) user device to present an interactive interface element (e.g., Universal Resource Locator – i.e., Link) via sending an electronic message (e.g., email) that was previously considered extra-solution, this has been further evaluated here and determined to be well-understood, routine, and conventional activity in the field. The specification does not provide any indication that the electronic messages and interactive interfaces are anything other than generic electronic messages (e.g., E-mails) or generic interactive interface elements (e.g., links), and United States Patent Publication No.  US-7516488-B1 to Kienzle (“Kienzle”), discloses enabling a recipient (e.g., second) user device to present an interactive interface element (e.g., Universal Resource Locator – i.e., Link) via sending an electronic message (e.g., email) is well-understood, routine, and conventional function when claimed at a high level of generality, (as the case is here). Accordingly, when considered separately and as an ordered combination, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Thus, claims 1 and 11 are not patent eligible. (Step 2B: NO. The claims do not amount to significantly more).

With respect to the dependent claims, the dependent claims have been given the full analysis including analyzing the additional limitations both individually and as an ordered combination. The dependent claims, when analyzed both individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101 because of the same reasoning as above and because the additional limitations recited fail to establish that the claims are not directed to an abstract idea. 

With respect to dependent claims 2, 4-5, 8, 11, 14, 16, 18, and 20,  the additional limitations, when considered individually and as an ordered combination, do not recite additional elements outside of the abstract idea that integrate the judicial exception into a practical application, and do not amount to significantly more than the abstract idea, as the claims do not recite any further additional elements outside of the abstract idea, and fail to establish that the previously mentioned additional elements are successfully integrated / amounting to significantly more, either alone or in combination. For these reasons the dependent claims are also not patent eligible.

With respect to dependent claims 3, 15, and 19, the additional limitations, when considered individually and as an ordered combination, do not recite additional elements outside of the abstract idea that integrate the judicial exception into a practical application, and do not amount to significantly more than the abstract idea. The claims fail to establish that the previously mentioned additional elements are successfully integrated / amounting to significantly more, either alone or in combination, and the claims merely utilizes a generic E-mail (See MPEP 2106.05(f)), such that it amounts to no more than mere instructions to implement the abstract idea by adding the words “apply it” (or an equivalent). Accordingly, in view of the claims failing to establish that the aforementioned additional elements are successfully integrated / amounting to significantly more, either alone or in combination, dependent claims 3, 15, and 19 are not patent eligible subject matter.

With respect to dependent claim 9, the additional limitations, when considered individually and as an ordered combination, do not recite additional elements outside of the abstract idea that integrate the judicial exception into a practical application, and do not amount to significantly more than the abstract idea. The claim fails to establish that the previously mentioned additional elements are successfully integrated / amounting to significantly more, either alone or in combination, and the claim merely utilizes a generic (another) interactive interface element (See MPEP 2106.05(f)), such that it amounts to no more than mere instructions to implement the abstract idea by adding the words “apply it” (or an equivalent). Arguendo, while Examiner maintains that these aspects are covered as being patent ineligible per being merely applied and/or an element of the abstract idea in analysis above, of which is a different consideration, Examiner further notes the aforementioned aspects of claim 9 are insignificant extra solution and well-understood, routine, and conventional activity:

Using links in Emails to access websites. United States Patent Publication No.  US-7516488-B1 to Kienzle (“Kienzle”), disclosing use of links (URLs) in e-mail messages to access websites/webpages are well known to one of ordinary skill in the art. (Column 4, line 25 – Col 5 line 13 of Kienzle).

Using websites to register as part of a service via GUI interfaces. United States Application Publication No.  US-20100287473-A1 to Recesso discloses that accessing websites to register via GUI interfaces are well known to one of ordinary skill in the art (¶44 of Recesso).

Interfaces comprising text boxes (e.g., another interactive interface element) for data input. United States Application Publication No.  US-20080134274-A1 to Derrenberger (“Derrenberger”) discloses that text boxes (i.e., another interactive interface element) are well understood to one of ordinary skill in the art. (¶39 of Derrenberger)

Accordingly, in view of the claim failing to establish that the previously mentioned additional elements are successfully integrated / amounting to significantly more, either alone or in combination, dependent claim 9 is not patent eligible subject matter. 

With respect to dependent claim 10, the additional limitations, when considered individually and as an ordered combination, do not recite additional elements outside of the abstract idea that integrate the judicial exception into a practical application, and do not amount to significantly more than the abstract idea, as the claim fails to establish that the previously mentioned additional elements are successfully integrated / amounting to significantly more, either alone or in combination. Furthermore, the claim merely utilizes a generic user interface (See MPEP 2106.05(f)) for display, such that it amounts to no more than mere instructions to implement the abstract idea by adding the words “apply it” (or an equivalent). Accordingly, in view of the claim failing to establish that the previously mentioned additional elements are successfully integrated / amounting to significantly more, either alone or in combination, dependent claim 10 is not patent eligible subject matter.

With respect to dependent claim 12, the additional limitations, when considered individually and as an ordered combination, do not recite additional elements outside of the abstract idea that integrate the judicial exception into a practical application, and do not amount to significantly more than the abstract idea, as the claims fail to establish that the previously mentioned additional elements are successfully integrated / amounting to significantly more, either alone or in combination. The claim merely applies a generic database (See MPEP 2106.05(f)) for storage, such that it amounts to no more than mere instructions to implement the abstract idea by adding the words “apply it” (or an equivalent). Accordingly, in view of the claim failing to establish that the previously mentioned additional elements are successfully integrated / amounting to significantly more, either alone or in combination, dependent claim 12 is not patent eligible subject matter.

No Prior Art Rejection
Claims 1-5 and 8-20 overcome 35 U.S.C. 102/103 for the following reasons: 

Based on prior art search results, the prior art of record neither anticipates nor renders obvious the claimed subject matter when viewed either as a whole, or an ordered combination, and does not teach:
[wherein creating the second account includes associating the second account with the identifier of the second user] based at least on the customized resource having been customized based on the user input,

The closest prior art of record includes: 
United States Patent Publication No.  US 8762272 B1 to Cozens (“Cozens”), disclosing an Email payment messaging solution (abstract). Cozens mentions a recipient email (identified per by sender’s user input) not being associated with an electronic payment account may result in prompting the recipient to register for an electronic payment account (Col 2, lines 59 – 67 of Cozens). Cozens also discloses that a payment object within email message (e.g., interactive interface element), may include recipient contact information (Col 11, lines 18 – 33 of Cozens).


United States Application Publication No.  US-20110320343-A1 to Koh (“Koh”), disclosing a payment solution involving customized links (e.g., interactive interface element; abstract, title). ¶32 of Koh discloses determination if recipient has an account with a payment provider, determined via the link received in step 202 (of Fig. 2). If no account exists for recipient, the payment provider asks the recipient to create an account, e.g., via a notification to an email address embedded in the link (¶32).

United States Application Publication No.  US-20050203844-A1 to Ferguson (“Ferguson”), disclosing deep links used for enabling one or more activities including payment activity (e.g., paying for bills, ¶48). ¶¶111 of Ferguson suggests one of the activities may include registration occurring via deep link (e.g., URL with parameters). ¶56 of Ferguson also discloses deep links enabling clients to automatically perform secure transactions from their devices. Additionally. At least ¶84 of Ferguson discloses deep links may result in automatically filling appropriate form fields of an electronic transaction form provided by a billing party to enable a transaction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Application Publication No.  US-20130060708-A1 to Oskolkov, disclosing notifications redirecting user to email messages with link for gathering payments (Fig. 7). See also Figs. 6 and 7 of Oskolkov.

United States Application Publication No.  US-20140279457-A1 to Green, disclosing similar functionalities to that of Cozens in a more generalized context (See Fig. 1 in further view of Fig. 2 of Green). 

United States Patent Publication No.  US-8751379-B1 to Bueche, disclosing hyperlinks in recipient messages to collect funds (e.g., See Fig. 7);(see also transaction ID 1234567XYZ embedded in link)

United States Application Publication No.  US-20130275264-A1 to Lindenberg (“Lindenberg”), disclosing one-click technology (¶4) for a shopping cart of a merchant associated with a merchant server 106. (See Fig. 1), where the payment accounts appear to be stored in associated server 104 (see subscriber database 104B). Lindenburg also discloses a confirmation page on ¶62 that is accessible via a link, which also includes order details confirming that the order has been processed.

United States Application Publication No.  US-20090276327-A1 to Malik (“Malik”), disclosing transaction authorization messages coming from the payment processing platform (Fig. 12).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A MALKOWSKI whose telephone number is (313)446-6624.  The examiner can normally be reached on Monday - Thursday 7:30AM-5:00PM, Alternating Fridays.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M./
Examiner, Art Unit 3695      

/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        
 
 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes bracketed elements are also considered to be parsed from the remaining elements which are reciting the abstract idea, as the bracketed limitations are limitations addressing the additional elements.
        2 Examiner interprets customized resource to include forms for registering/ receiving payment, particularly in view of Fig. 5B of Applicant specification in further view of page 16, 6th paragraph: “The response email can include a link to a resource that requests at least a card account number and an expiration date”.